Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Arthur Smith appeals the district court’s order granting Lisa Ann Bertini’s motion to dismiss Smith’s civil complaint *632against Bertini. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Smith v. Bertini, No. 2:15-cv-00509-AWA-LRL (E.D. Va. Feb. 22, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED